DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Status of Examination
	Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27, 28, 30, 31, 33-35 and 40 are pending, Claims 28, 30-31 and 33-35 are withdrawn and Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are currently under examination.
	Applicant claims a modified release pharmaceutical formulation that comprises sustained release granules dispersed in an external immediate release phase.  The granules may comprise a drug-containing core particle that may be partially surrounded by and suspended in a hydrophobic adherent layer comprising a compound of formula (III) or (IV), such as magnesium stearate, a hydrophobic binding layer comprising a compound of formula (II) or triacetin, which may be applied in a molten state and a disintegrant layer.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the hydrophobic binding material may be triacetin.  However, there is no explicit or implicit support for this compound in a hydrophobic binding material in the original disclosure.  The specification disclose that the binding material is a compound of formula (I) or (II), but even the compound of formula (II) requires that the esters of glycerol are derived from higher fatty acids, well above that which would give triacetin.  Furthermore, the only mention of triacetin in the entire disclosure is in para [00167] which discloses triacetin in a coating for an already formed tablet, not in adhering individual overlubricated drug particles. Thus, the recitation of triacetin in claim 1 as a hydrophobic binding material constitutes new matter.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 4, 7, 11, 13, 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1) in view of Bhutani (US 4,684,516 A) and Smith et al. (WO 2007/068948 A2, of record) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider").
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishibashi et al. teach providing sustained release particle with a mean particle size of 300 microns or less which comprise a drug containing core and a mixed coating of a hydrophobic organic compound and water-insoluble polymer (abstract, col 1, ln 64 to col 2, ln 3).  The hydrophobic organic compound may be higher fatty acids, higher alcohol as well as glycerin esters of fatty acids, each fatty acid or alcohol having 6-22 carbons, the hydrophobic organic compound preferably being stearic acid, which has a melting temperature below 70 degrees Celsius (Applicant’s specification, para [0225]) and a mixture of two or more hydrophobic organic compounds may be used to coat the core (col 2, ln 27-33). Ishibashi et al. further teaches that this coating may contain triacetin (col 3, ln 37).  The water insoluble polymer may be ethyl cellulose or polyvinyl acetate, which the latter polymer has a melting temperature below 70 degrees Celsius 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ishibashi et al. teach the granules as discussed above and while Ishibashi et al. suggests that the hydrophobic binding material can be glyceryl esters of fatty acids, which have a chemical structure very similar to triacetin, Ishibashi et al. fail to explicitly suggest using triacetin. Ishibashi et al. also fail to specifically teach covering each granule with a disintegrant or that the hydrophobic adherent material is magnesium stearate. The teachings of Bhutani and Smith et al. help to cure these deficits.
Bhutani teach providing controlled release tablets which are formed by compressing sustained release pellets which have been directly coated with disintegrant(s) into a tablet which breaks apart rapidly inside the gastrointestinal tract of 
Smith et al. is directed to sustained release pharmaceutical compositions (abstract).  Smith discovered that a combination of hydrophobic materials stearic acid and its salts, such as magnesium, calcium or zinc stearate imparts sustained release characteristics to pellets, granules and tablets treated therewith (pg 4, ln 1-11).  Smith et al. teach forming pellets which contain an active and at least the aforementioned hydrophobic materials and then mixing the pellets with other excipients and then compressing the mixture into tablets (pg 5, ln 18 to pg 6, ln 21, pg 7, ln 5-7).  Smith indicates that stearic acid or its salts may be the only matrix forming agent used, which would provide active pharmaceutical ingredient particles as substantially surrounded by this lubricant to give the sustained release (pg 7, ln 13-14).  Smith further teaches that the salt of stearic acid may be present at greater than 5 to up to 70 wt% and that the drug may be present from 0.0005-90 wt%, which gives a ratio up to approximately 18:1 drug to salt of stearic acid, which overlaps with the ratio range required in claim 40 (pg 7, ln 24-32, pg 11, ln 23-26).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishibashi et al., Bhutani and Smith et al. because all references are directed to tablets that contain sustained release granules/pellets.  One of ordinary skill in the art would have been motivated to coat the granules of Ishibashi et al. with a disintegrant as suggested by Bhutani in order to create a tablet which breaks apart predictably, which causes less irritation to the stomach because it is emptied from the stomach sooner.  Furthermore, doing so would have resulted in the ability to insert higher concentrations of the drug into the same size of tablet.  Based upon the teaching of Ishibashi et al., it would further have been obvious to include a water-insoluble compound (IE hydrophobic adherent layer) between the core and the mixed coating in order to adjust the release profile of the active.  
Regarding the limitations of Claim 1 and 7, which require that the hydrophobic adherent material is compound of formula (III) or (IV), such as magnesium stearate, Ishibashi et al. teach including a hydrophobic layer between the core and the outer hydrophobic coating to adjust the release rate of the drug contained in the core and Smith et al. teach that salts of stearic acid are hydrophobic and can modify drug release from a pellet which comprises such a compound as well as teach that calcium, zinc and magnesium stearate are functional equivalents.  Thus, one of ordinary skill in the art would have found it obvious to coat the core of Ishibashi et al. with hydrophobic magnesium stearate in order to adjust the drug release rate from the core.  Regarding the limitation of Claim 1, that the hydrophobic adherent material has a melting point of at least 100 degrees Celsius and that the hydrophobic binding material has a melting point of below 70 degrees Celsius, Ishibashi et al. teaches including triacetin in the hydrophobic binding material and as Applicant list triacetin as one such qualifying hydrophobic binding material, it must also have a melting point of below about 70 degrees Celsius, and as evidenced by ChemSpider, magnesium stearate has a melting point of at least about 100 degrees Celsius.  
	Regarding the limitation of Claim 1, that require that the hydrophobic binding layer that has been applied to the plurality of overlubricated drug particle in a molten state, this limitation is directed to a product by process limitation (i.e. that the hydrophobic binding layer must be applied in a molten state).  The patentability of a product is determined by whether the product is the same or obvious over a prior art product, even if the prior art product was manufactured by a different method.  In re Thorpe¸777 F.2d 695, 698 (Fed. Cir. 1985), MPEP 2113(I).  Ishibashi teach dissolving the hydrophobic binding layer in a solvent and then coating it upon the granules. It is the Examiner’s position that coating the particle with molten hydrophobic material and coating the particle with hydrophobic material that is dissolved in a solvent which is evaporated afterwards would have given coatings that are substantially structurally the same, such that the hydrophobic coating of Ishibashi would have obviated the hydrophobic coating required by Claim 1.   
	Regarding the limitations of Claim 2, which require that the core particle is substantially isodiametric or roughly spherical, Ishibashi et al. teach wet granulating the core particle material in a stirring granulating machine to obtain the cores, which would have resulted in cores which were substantially spherical.  Regarding the further limitation of Claim 2 that requires the core to have a diameter of between 200 and 600 micron, Ishibashi et al. teaches that the final granule may have a diameter of about 300 microns and while Ishibashi et al. exemplify a core particle diameter of 79 microns, Ishibashi et al. also teaches that the coatings may have varying thickness such that the coating me be present at only 20 wt% of the granule.  At this amount, it would have been readily apparent to one of ordinary skill in the art that a core particle with a diameter greater than 200 microns could have still been used and retain an overall granules diameter with the coating of less than 300 microns.
	Regarding the limitation of Claim 4, which requires that the hydrophobic adherent layer comprises a plurality of particles with a projected area diameter of no more than about 5 microns, while Ishibashi et al. does not specify the manner in which a hydrophobic layer is created between the core and hydrophobic outer layer, Bhutani does teach a process for coating a powder onto a pellet by coating the pellet with a liquid and then dusting a powder, which is known in the art to have a typical diameter down to approximately 50 microns, on the pellet.  Thus, it would have been obvious to one of ordinary skill in the art to utilize a powdered hydrophobic compound for coating the drug containing core of Ishibashi based upon the disclosure of Bhutani.  Additionally, as the size of the hydrophobic particle in relation to the diameter of the core to be coated effects the degree to which the particle layer is smooth and is free from substantial gaps therein, it would have been obvious one of ordinary skill in the art to routinely optimize the hydrophobic particle diameter based upon the core diameter until the desired smoothness and continuity of the coating was achieved. 
	Regarding the limitation of Claim 11 of including a wetting agent within the disintegrant layer, Ishibashi et al. teaches including a surfactant (IE a wetting agent) within the dosage form and Bhutani specifically teaches the purpose of including disintegrants within the dosage form is to quickly hydrate the tablets so that they disintegrate quickly.  Thus, it would have been obvious to one of ordinary skill in the art to include the wetting agent of Ishibashi et al. within the disintegrant layer of Bhutani in order to facilitate a quicker hydration and resulting quicker disintegration of the tablet, which Bhutani equates with a faster clearance of the granules/pellets from the stomach and a reduction of side effects.
	Regarding Claim 13, which requires the drug to be amoxicillin or a pharmaceutically acceptable salt thereof, such would have been obvious over the teachings of Ishibashi et al. that the drug included within the core may be amoxicillin.  Furthermore, regarding Claim 15 which requires suspension of the sustained release granules in an external phase, such would have been obvious because Ishibashi et al. teaches mixing the sustained release granules with excipient granules and then compressing the mixed granules into a tablet, wherein the sustained release granules would have been effectively “suspended" in the external phase of the excipient granules. 
	Regarding the ratios range of claim 40, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1), Bhutani (US 4,684,516 A) and Smith et al. (WO 2007/068948 A2, of record) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") as applied to Claims 1-2, 4, 7, 11, 13, 15 and 40 above and further in view of Singh et al. (WO 2008/029351 A2, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Ishibashi et al., Bhutani and Smith et al. as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Ishibashi et al., Bhutani and Smith et al. as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above, but fail to explicitly teach the external phase comprises a second drug, such as clavulanic acid, that the external phase is an immediate release formulation, the ratio of amoxicillin in the granules and external phase or the claimed dissolution percentage during the first hour of a dissolution test.  The teachings of Singh et al. help to cure these deficits.
Singh et al. teaches providing a pharmaceutical formulation that contains an Amoxicillin trihydrate slow release phase and an immediate release phase that contains amoxicillin sodium and potassium clavulanate (col 4, ln 4-9).  The slow release phase may be slow release granules that comprise amoxicillin trihydrate and the immediate release phase may be made up of immediate release granules containing amoxicillin sodium, immediate release granules containing potassium clavulanate as well as extragranular excipients and the slow release phase may comprise Amoxicillin tryhydrate containing granules (pg 11, ln 10 to pg 15, ln 8) which may be pressed into one or more layers of a tablet (col 8, ln 23-27).  Approximately 42% of the amoxicillin is in the immediate release phase, while approximately 58% of the amoxicillin is in the sustained release phase (pg 11, ln 10 to pg 15, ln 8). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishibashi et al., Bhutani, Smith et al. and Singh et al. because all references are directed to tablets that contain sustained release granules/pellets.  Regarding the limitations of Claims 17, 18, 23 and 25 which require the limitations that the external phase contain a second drug, such as amoxicillin and clavulanic acid or a pharmaceutically acceptable salt thereof and that the external phase is an immediate release formulation, Singh teach including amoxicillin and potassium clavulanate within an immediate release phase, which may be mixed with a sustained release phase that comprises slow release amoxicillin containing granules and compressed into a tablet.  Thus, based upon the teachings of Singh et al, it would have been obvious for one of ordinary skill in the art to place drugs, such as amoxicillin and/or potassium clavulanate, in an external immediate release phase in order to obtain a pharmacokinetic profile that favors immediate, but extended plasma levels of the aforementioned drugs.  
	Regarding the limitation of Claim 23, that requires between 80-90% of the amoxicillin within the sustained release granules and the remaining within the immediate external phase, Singh et al. envisions placing approximately 60% within the sustained release granules and 40% in the external phase.  While the claims require approximately at least 20% more in the sustained release granules, the ratio of the amount of drug in the sustained vs immediate release phases is a result effective variable that would have affected the pharmacokinetic profile and would therefore have been something that one of ordinary skill in the art routinely optimizes.  Thus, the claimed percentages would have been obvious to one of ordinary skill in the art based upon routine optimization of these percentages until the desired pharmacokinetic profile was attained.
	Regarding the limitations of Claim 24 and 27, that require a certain amount of the amoxicillin and clavulanate that is released the first hour, Singh et al. teaches including all of the clavulanate within the immediate release phase and thus it would have been obvious that at least about 85% of the clavulanate is released within the first hour.  Regarding the release rate of amoxicillin, the ratio of the amoxicillin in the immediate vs sustained release granules would have affected the amount of the amoxicillin that is released within the first hour of a dissolution test and thus such dissolution profile would have been obvious based upon routine optimization of the amounts of the amoxicillin in the respective phases.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
Applicant traverses the 103 rejection of claims 1, 2, 4, 7, 11, 13 and 15 as being unpatentable over Ishibashi, Bhutani et al. and Smith et al. on account of the new claim limitations in the independent claims.  For example, Applicant argues that none of the references teach that the hydrophobic binding material is a compound of formula (II) or triacetin.  They acknowledge that Ishibashi teaches the inclusion of triacetin in the hydrophobic coating, but argue that Ishibashi suggests use of triacetin as a plasticizer and based upon this teaching one of ordinary skill in the art would not have substituted the triacetin for the other hydrophobic materials taught in Ishibashi.  Applicant further argues that they tested triacetin as a hydrophobic binding material in example 4 and obtained unexpected results.  These lines of reasoning were not found persuasive.
As an initial matter, as outlined in the 112(a) new matter rejection above, the original disclosure does not support triacetin as a hydrophobic binding material.  Example 4, to which Applicant points for support and for a demonstration of unexpected results, discloses use of triacetin as an additive to a tablet coating, not to a hydrophobic adhering layer for agglomerated overlubricated particles.  In example 4, already agglomerated overlubricated drug particles are used that were prepared according to examples 1-2, which disclose the use of stearic acid as the hydrophobic binding material.  Thus, any argument pertaining to the results of example 4 as proving unexpected superior properties for use of triacetin as the hydrophobic binding material are not found persuasive. 
Regarding the argument that one of ordinary skill in the art would not have excluded other hydrophobic binding materials to use triacetin of Ishibashi et al., Claim 1 does not require that other hydrophobic binding materials are excluded from the hydrophobic binding layer if triacetin is included as a hydrophobic biding material in this layer.  Claim 1 recites: “a hydrophobic binding layer comprising a hydrophobic material…”.  The use of the transitional phrase “comprising” permits this hydrophobic binding layer to contain more than a single hydrophobic binding material in this layer.  As Ishibashi suggested inclusion of the hydrophobic binding material triacetin as a material to include in this hydrophobic binding layer, inclusion of such a material in the hydrophobic binding material would have been prima facie obvious to one of ordinary skill in the art. 
The 103 rejection of claims 1, 2, 4, 6, 7, 11, 13, 15, 18, 23-25 and 27 as being unpatentable over Ishibashi, Bhutani and Singh et al. are traversed for the same reasons as the previous 103 rejection was traversed, which was not found persuasive for the reasons already discussed above.   
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



DANIEL L. BRANSON
Examiner, Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699